DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement filed 1/13/31 has been received and made of record.  Note the acknowledged PTO-1449 enclosed herewith.   

Drawings
The drawings are objected to because in Fig. 7(a) the lead line for “72” is not directed to the strap.  In Fig. 7(c) “71”, at the 2nd end, is directed to the wrong element; it should probably read “77”. ”91B” toward first end in 9(c) is misplaced. “101A” at the 2nd end in Fig. 10(c) is misplaced.  Likewise “101B” at the 1st end is misplaced.  In Fig. 11(c), “11A” and “11B” are positioned at incorrect ends. “151” in Fig. 16(d) appears to be misplaced, i.e. in the wrong embodiment.  “283” in Fig. 29(a) appears incorrectly in the figure. “493” in Fig. 49(a) does not have a lead line and there appears to be a lead line without and associated reference character.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “74A” not shown in Figs. 7(a)-7(c);”293” on page 100, line 13+ not in Figs. 29(a)-29(f); and legs “294” and “295” on page 100, but not in Figs. 29(a)-29(f). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “665” in Fig. 66(b); “252” and “253” in Fig. 25(l); “269”, “269A”, “269B” and “269C” in Fig. 26(a); “283”, “284” and “285” in Fig. 29(a); “552 in Fig. 55(a); “300B” in Fig. 59(b); “622” and “623” in Fig. 62(c), “641A”, “641B”, “642A”, “644”, “645A”, “645B” and “645C” in Figs. 64(a) or 64(c); “329” in Figs. 65(b) and 65(c); “321B” in Figs. 65(a)-65(c); and “327” in Fig. 65(b). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: page 56, line 8, recites “fastening strap 23”, then page 57, line 23 recites, “the fastening straps 23A” and page 57, lines 23+ recite “a fastening strap 23A”, and page 57, line 23- page 58, line 1+ recite, “a first strap part”- Applicant is advised to remain consistent when defining and or referring to reference characters.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-2 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by WO 02/053075 A1 (“Kirkwood”).
As regards claim 1, Kirkwood discloses dressings for extended wear that anticipated Applicant’s presently claimed invention.  More specifically, Kirkwood discloses a bandage (constituted by wound dressing 1), comprising: a body portion (constituted by backing layer 2) comprising a wound facing side (the side with adhesive layer 3) and a non-wound facing side (the side opposite to the adhesive layer); and a gauze pad (constituted with absorbent layer 4 constructed from gauze layers, see page 3, lines 3-5) disposed on the wound facing side (see annotated Fig. 1 below), wherein the gauze pad comprises a first side, a second side connected to the first side, a third side connected to the second side, and a fourth side connected to the first and third sides, wherein the first to fourth sides are not parallel to length tangents or width tangents of the body potion (see annotated Fig. 1 below). 
 As regards claim 2, Kirkwood discloses the bandage of claim 1, wherein a first corner of the gauze pad formed by the first and second sides is oriented toward a mid-point of a first length tangent of the body portion, a second comer of the gauze pad formed by the second and third sides is oriented toward a mid-point of a first width tangent of the body portion, a third corner of the gauze pad formed by the third and fourth sides is oriented toward a mid-point of a second length tangent of the body portion, and a fourth corner of the gauze pad formed by the first and fourth sides is oriented toward a mid-point of a second width tangent of the body portion (see annotated Fig. 1 below).

    PNG
    media_image1.png
    688
    1231
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in that it discloses bandages of various shapes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796. The examiner can normally be reached Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM M LEWIS/Primary Examiner, Art Unit 3786